DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/9/21.  As directed by the amendment, claims 1, 8 and 16 have been amended; claim 2 and 9 have been cancelled.  Claims 1, 3-8, 10-20 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden US 20040237165 (herein after Holden) in view of Schumacher US 5465507 (herein after Schumacher).
Regarding claim 1, Holden discloses a foot protector (Abstract), comprising: a flexible member (paragraph 0028) having an outer shape (1) and dimensions generally adapted to match an outer shape and dimensions of a sole of a wearer’s foot (as seen in annotated Figures 1, 2 and 11), said flexible member having a top (as seen in annotated Figures 1, 2 and 11), a bottom (as seen in annotated Figures 1, 2 and 11), and an outer edge (as seen in annotated Figures 1, 2 and 11), said top including a raised region (10) adjacent to said outer edge (as seen in annotated Figures 1, 2 and 11)  and adapted to be aligned with an arch of the wearer’s foot when the wearer’s foot is placed on said top (as best seen in Figure 2). 
[AltContent: arrow][AltContent: textbox (Raised ridge)][AltContent: arrow][AltContent: textbox (Adhesive)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foot protector)]
    PNG
    media_image1.png
    446
    203
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    254
    394
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    378
    148
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Top )]
[AltContent: arrow][AltContent: textbox (Bottom)]
    PNG
    media_image2.png
    254
    394
    media_image2.png
    Greyscale


However, Holden does not specifically disclose said bottom including a flat surface a contiguous raised rim along said bottom adjacent to said outer edge, and said bottom including a plurality of spaced-apart relief members within the confines of said contiguous raised rim, each of said relief members having a height relative to said flat surface that is less than a height of said contiguous raised rim relative to said flat surface.
Schumacher discloses said bottom including a flat surface (as seen in annotated Figure 5), a contiguous raised rim (as seen in annotated Figures 3 and 5) along said bottom adjacent to said outer edge (as seen in annotated Figures 3 and 5), and said bottom including a plurality of spaced-apart relief members (as seen in annotated Figure 3) within the confines of said contiguous raised rim (as seen in annotated Figure 3), each of said relief members having a height relative to said flat surface that is less than a height of said contiguous raised rim relative to said flat surface (as seen in annotated Figure 5).

[AltContent: arrow][AltContent: textbox (Contiguous raised rim adjacent to the outer edge.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contiguous raised rim.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of spaced-apart relief members within the confines of said contiguous raised rim.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    250
    446
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    168
    315
    media_image5.png
    Greyscale

[AltContent: textbox (Flat surface)]




Holden is analogous art to the claimed invention as it relates to sole surfaces; and, Schumacher is analogous art to the claimed invention in that it provides a sole surface having a decorative raised tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole surface of Holden, with  the sole surface having a plurality of spaced-apart relief members within the confines of the contiguous raised rim, with each of the relief members having a height relative to said flat surface that is less than a height of said contiguous raised rim relative to said flat surface as taught by Schumacher, in order to hold the foot protector in place and providing an antiskid tread to the foot protector for personal safety; and, the substitution of a sole surface would be a simple substitution of one known  element (the sole surface of Holden) for another (the treaded sole surface of Schumacher) to obtain predictable results, improved safety when worn.
Regarding claim 3, the modified foot protector of the combined references discloses wherein said raised region has a curved surface adapted to generally nest with the arch of the wearer’s foot (as best seen in Figure 2 of Holden).
Regarding claim 4, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as best seen in Figure 11 of Holden).
Regarding claim 5, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as best seen in Figure 11 of Holden).
Regarding claim 6, the modified foot protector of the combined references discloses wherein said relief members are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as best seen in Figure 11 of Holden).
Regarding claim 7, the modified foot protector of the combined references discloses an adhesive on at least a portion of said top (paragraph 0003, 14, as best seen in Figure 7 of Holden), said adhesive adapted to adhere to the sole of the wearer’s foot (as best seen in Figure 2 of Holden).
Regarding claim 8, Holden discloses a foot protector (Abstract), comprising: a one-piece flexible member (paragraph 0028) having a contiguous body whose outer shape (1) and dimensions are generally adapted to match an outer shape and dimensions of a sole of a wearer’s foot (as seen in annotated Figures 1, 2 and 11), said flexible member having a top surface (as seen in annotated Figures 1, 2 and 11), a flat bottom surface (as seen in annotated Figures 1, 2 and 11), and an outer edge (1), a raised region coupled to said top surface adjacent to said outer edge and adapted to be aligned with an arch of the wearer’s foot when the wearer’s foot is placed on said top surface (as seen in annotated Figure 2).
However, Holden does not specifically disclose a contiguous raised rim coupled to said flat bottom surface adjacent to said outer edge, and a plurality of spaced-apart relief members coupled to said flat bottom surface within the confines of said contiguous raised rim, each of said relief members having a height measured relative to said flat bottom surface that is less than a height of said contiguous raised rim measured relative to said flat bottom surface.
Schumacher discloses a contiguous raised rim (as seen in annotated Figure 3 and 5) coupled to said flat bottom surface adjacent to said outer edge (as seen in annotated Figure 3 and 5), and a plurality of spaced-apart relief members (as seen in annotated Figure 3) coupled to said flat bottom surface within the confines of said contiguous raised rim (as seen in annotated Figure 3), each of said relief members (16) having a height measured relative to said flat bottom surface that is less than a height of said contiguous raised rim measured relative to said flat bottom surface (as seen in annotated Figure 3 and 5).
Holden is analogous art to the claimed invention as it relates to sole surfaces; and, Schumacher is analogous art to the claimed invention in that it provides a sole surface having a decorative anti slip tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole surface of Holden, with  the sole surface having a plurality of spaced-apart relief members within the confines of the contiguous raised rim, with each of the relief members having a height relative to said flat surface that is less than a height of said contiguous raised rim relative to said flat surface as taught by Schumacher, in order to hold the foot protector in place and providing an antiskid tread to the foot protector for personal safety; and, the substitution of a sole surface would be a simple substitution of one known  element (the sole surface of Holden) for another (the treaded sole surface of Schumacher) to obtain predictable results, improved safety when worn.
Regarding claim 10, the modified foot protector of the combined references discloses wherein said raised region has a curved surface adapted to generally nest with the arch of the wearer’s foot (as best seen in Figure 2 of Holden).
Regarding claim 11, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as seen in annotated Figures 3 and 5 of Schumacher).
Regarding claim 12, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as seen in annotated Figures 3 and 5 of Schumacher).
Regarding claim 13, the modified foot protector of the combined references discloses wherein said relief members (as seen in annotated Figure 3 of Schumacher) are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as best seen in Figure 3 of Schumacher).
Regarding claim 14, the modified foot protector of the combined references discloses an adhesive on at least a portion of said top surface ( as best seen in Figure 11, 52 of Holden), said adhesive adapted to adhere to the sole of the wearer’s foot (as best seen in Figures 2 and 11 of Holden).
Regarding claim 15, the modified foot protector of the combined references discloses a sheet of releasable material coupled to said adhesive (paragraph 0003, 14, as best seen in Figure 7 of Holden), wherein said sheet is removable to expose said adhesive (14, as best seen in Figure 7 of Holden).
Regarding claim 16, Holden discloses a foot protector (Abstract), comprising: a flexible member (paragraph 0028) having an outer shape (1)  and dimensions generally adapted to match an outer shape and dimensions of a sole of a wearer’s foot (as seen in annotated Figures 1, 2 and 11), said flexible member having a top (as seen in annotated Figures 1, 2 and 11), a bottom (as seen in annotated Figures 1, 2 and 11), and an outer edge (as seen in annotated Figures 1), said top including a raised region adjacent to said outer edge (as seen in annotated Figures 1) and adapted to be aligned with an arch of the wearer’s foot (as seen in annotated Figure 2) when the wearer’s foot is placed on said top (as seen in annotated Figure 2), an adhesive on at least a portion of said top (52), said adhesive adapted to adhere to the sole of the wearer’s foot (as seen in annotated Figure 11); and a sheet of releasable material coupled to said adhesive (paragraph 0003, 14, as best seen in Figure 7), wherein said sheet is removable to expose said adhesive (paragraph 0003, 14, as best seen in Figure 7).
However, Holden does not specifically disclose the bottom including a flat surface and a contiguous raised rim along said bottom adjacent to said outer edge, and said bottom including a plurality of spaced-apart relief members within the confines of said contiguous raised rim, each of said relief members having a height measured relative to said flat surface that is less than a height of said contiguous raised rim measured relative to said flat surface. 
Schumacher discloses the bottom including a flat surface (as seen in annotated Figures 3 and 5) and edge said bottom including a flat surface (as seen in annotated Figures 3 and 5) and a contiguous raised rim along said bottom adjacent to said outer edge (as seen in annotated Figures 3 and 5), and said bottom including a plurality of spaced-apart relief members within the confines of said contiguous raised rim (as seen in annotated Figures 3 and 5), each of said relief members having a height measured relative to said flat surface that is less than a height of said  contiguous raised rim measured relative to said flat surface (as seen in annotated Figures 3 and 5). 
Holden is analogous art to the claimed invention as it relates to sole surfaces; and, Schumacher is analogous art to the claimed invention in that it provides a sole surface having a decorative anti slip tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole surface of Holden, with the sole surface having a plurality of spaced-apart relief members within the confines of the contiguous raised rim, with each of the relief members having a height relative to said flat surface that is less than a height of said contiguous raised rim relative to said flat surface as taught by Schumacher, in order to hold the foot protector in place and providing an antiskid tread to the foot protector for personal safety; and, the substitution of a sole surface would be a simple substitution of one known  element (the sole surface of Holden) for another (the treaded sole surface of Schumacher) to obtain predictable results, improved safety when worn.
Regarding claim 17, the modified foot protector of the combined references discloses wherein said raised region has a curved surface adapted to generally nest with the arch of the wearer’s foot (as best seen in Figure 2 of Holden).
Regarding claim 18, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as seen in annotated Figures 3 and 5 of Schumacher).
Regarding claim 19, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as seen in annotated Figures 3 and 5 of Schumacher).
Regarding claim 20, the modified foot protector of the combined references discloses wherein said relief members are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as seen in annotated Figures 3 and 5 of Schumacher).
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments that none of the prior art appear to teach or even suggest Applicant’s foot protector having a bottom that includes a flat surface and a contiguous raised rim, and further includes a plurality of spaced-apart relief members within the confines of the contiguous raised rim where each relief member has a height relative to the flat surface that is less than a height of the contiguous raised rim relative to the flat surface, the examiner respectfully disagrees. Schumacher is used to disclose the limitation as disclosed above (as seen in annotated Figures 3 and 5 above).
In response to the applicants arguments that the combined references are unable to provide extra cushioning since each ground-engaging foot strike will have the contiguous rim first engaging a ground surface followed by the relief members’ engagement of the ground surface, the examiner respectfully disagrees. Schumacher is used to disclose the limitation as disclosed above (as seen in annotated Figures 3 and 5 above).
In response to the applicants arguments that Holden’s foot pad does not teach a bottom with a contiguous raised rim of one height and relief members of a second/lesser height as compared to the bottom’s flat surface. Schumacher is used to disclose the limitation as disclosed above (as seen in annotated Figures 3 and 5 above).
In response to the applicants arguments that the combination of references do not disclose a bare feet protector having a bottom with a contiguous raised rim of one height and relief members of a second/lesser height as compared to the bottom’s flat surface, the examiner respectfully disagrees. Schumacher is used to disclose the limitation as disclosed above (as seen in annotated Figures 3 and 5 above).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732